1. Amendments to the Supreme Court Rules for the Government of the Bar ( Gov.Bar R. V (15) and VI (11) and (12) ) were adopted on October 22, 2018, and are effective November 1, 2018. The final version of the amendments is being published in the October 22, 2018 Ohio Official Reports advance sheet.2. Proposed amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 12 )*1257are being published in the October 22, 2018 Ohio Official Reports advance sheet for a public-comment period ending November 21, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.